Exhibit 10.2

WAIVER AND ACKNOWLEDGEMENT TO CONTRIBUTION AND IMPLEMENTATION AGREEMENT

This Waiver and Acknowledgement (this “Waiver”) is entered into as of April 2,
2015, and is granted and agreed pursuant to the Contribution and Implementation
Agreement (the “Agreement”), entered into as of December 23, 2014, by and among
Colony Financial, Inc., a Maryland corporation (“CFI”), Colony Capital Operating
Company, LLC (formerly known as CFI RE Masterco, LLC), a Delaware limited
liability company and wholly owned subsidiary of CFI, Colony Capital, LLC, a
Delaware limited liability company (“CC”), Colony Capital Holdings, LLC, a
Delaware limited liability company, and Colony Capital OP Subsidiary, LLC, a
Delaware limited liability company and wholly owned subsidiary of CC (“NewCo”),
CCH Management Partners I, LLC, a Delaware limited liability company, FHB
Holding LLC, a Delaware limited liability company and Richard Saltzman.

Each capitalized term used and not defined herein takes its meaning from the
Agreement.

WHEREAS, pursuant to Section 11.3 of the Agreement, the parties thereto may
waive compliance with any obligation, covenant, agreement or condition of the
Agreement;

WHEREAS, Section 7.15 of the Agreement states that “CC and CFI shall, promptly
after the [signing] date [t]hereof, prepare and file Form ADV and other forms or
schedules required to be filed in order to register a wholly owned Subsidiary of
NewCo with the SEC as an investment adviser under the Investment Advisers Act of
1940.”;

WHEREAS, Section 8.1 of the Agreement states, among certain other conditions,
that “the respective obligations of each party to effect the Closing shall be
subject to the satisfaction or waiver, at or prior to the Closing, of the
following conditions: …. (e) A wholly owned Subsidiary of NewCo shall have been
registered with the SEC as an investment adviser under the Investment Advisers
Act of 1940.”;

WHEREAS, the parties hereto and to the Agreement desire to waive the
obligations, covenants, agreements and conditions set forth in Section 7.15 and
Section 8.1(e) of the Agreement and provide that CC and CFI shall, promptly
following the Closing, file Form ADV and other forms or schedules required to be
filed in order to register Colony Capital Investment Advisors, LLC (formerly
known as Colony Capital OP Subsidiary TRS, LLC), a Delaware limited liability
company and an indirect, wholly owned subsidiary of NewCo (“CCIA”) with the SEC
as an investment adviser under the Advisers Act;

WHEREAS, Section 2.1(a)(i) of the Agreement provides, among other things, that
CC shall contribute to NewCo the CC Contributed Assets, which include all of the
equity interests held by CC in each of the Contributed Entities;



--------------------------------------------------------------------------------

WHEREAS, Section 1.1(c) of the CC Disclosure Letter states that Colony Capital
Sarl (Lebanon) shall be a CC Contributed Entity;

WHEREAS, Section 7.2 of the Agreement states, among other provisions, that CC
will, after the signing of the Agreement, “preserve intact its business
organization” and will not “amend the Organizational Documents of any Subject
Entity”, nor “sell, pledge, dispose of, transfer, lease, license or encumber any
material property or assets that would otherwise be CC Contributed Assets”;

WHEREAS, the parties hereto and to the Agreement desire that Colony Capital Sarl
(Lebanon) (“CC Lebanon”) be liquidated, that CC retain CC Lebanon as a CC
Retained Entity and that CC Lebanon shall not be a CC Contributed Entity;

WHEREAS, Section 7.22(b) of the Agreement states that “(b) [w]ithout limiting
CFI’s obligations in Section 7.22(a) above, in the event that the Initial Resale
Registration Statement has not been declared effective by the SEC on the date
that is five Business Days prior to the anticipated Closing Date, (i) CC shall
provide written notice (“Share Retention Notice”) to CFI of the percentage of
New Shares and corresponding number of New Shares to be retained by CFI to
satisfy any Tax obligations of Richard B. Saltzman in respect of the New Shares;
(ii) CFI shall retain from New Shares to be delivered to CC pursuant to
Section 3.3(b)(ii) a number of New Shares as specified in the Share Retention
Notice, as the same may be updated by CC prior to Closing to reflect changes to
the Disbursement Schedule and the Estimated Closing Statement in accordance with
Section 3.2(b) between the date of the Share Retention Notice and the Closing
Date; and (iii) CFI shall, within 30 days following the Closing (or promptly
following the Closing, and in any event on or prior to the applicable due date,
if Richard B. Saltzman is obligated to pay Tax in respect of the New Shares
prior to the 30th day following the Closing), pay an amount in cash to the
applicable federal and state taxing authorities equal to the number of New
Shares so retained multiplied by the closing price of CFI Common Stock on the
Closing Date; provided that any amount so paid to such taxing authorities shall
be treated for all purposes of this Agreement as having been paid to Richard B.
Saltzman; provided, further that if the Initial Resale Registration Statement is
declared effective by the SEC by the earlier of (x) the 30th day following the
Closing and (y) the fifth Business Day prior to the applicable due date, then
CFI shall deliver to CC the New Shares retained under clause (ii) in lieu of the
cash to be paid under clause (iii)”; and

WHEREAS, the parties hereto and to the Agreement desire to waive certain of the
provisions of Section 7.22(b) of the Agreement and take the actions specified in
Section 1.3 of this Waiver.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, each of the parties
hereto agrees as follows:

 

2



--------------------------------------------------------------------------------

SECTION 1. WAIVER AND ACKNOWLEDGEMENT

1.1 Registration of CCIA.

(a) Each of the parties hereto waives hereby all of the obligations, covenants
and agreements of each of CC and CFI under Section 7.15 of the Agreement to
prepare and file, promptly after the signing date of the Agreement, Form ADV and
other forms or schedules required to be filed in order to register a wholly
owned Subsidiary of NewCo with the SEC as an investment adviser under the
Advisers Act.

(b) Each of the parties hereto waives hereby the condition under Section 8.1(e)
of the Agreement that, at or prior to the Closing, a wholly owned Subsidiary of
NewCo shall have been registered with the SEC as an investment adviser under the
Investment Advisers Act of 1940.

(c) Each of the parties hereto acknowledges and agrees that CC and CFI shall,
promptly following the Closing, file Form ADV and other forms or schedules
required to be filed in order to register CCIA with the SEC as an investment
adviser under the Advisers Act. Each of the parties hereto acknowledges that
CCIA is intended to be a successor to CC’s registration as an investment adviser
under the Advisers Act and CC agrees to cooperate with CFI’s succession to such
registration.

1.2 CC Lebanon.

(a) Each of the parties hereto waives hereby all of the obligations, covenants
and agreements of CC (i) under Section 2.1(a)(i) of the Agreement, to contribute
the equity interests of CC Lebanon to NewCo in connection with the CC
Pre-Closing Contribution and (ii) under Section 7.2 of the Agreement, only to
the extent that such obligations, covenants and agreements would prohibit the
liquidation of CC Lebanon.

(b) Each of the parties hereto acknowledges hereby that CC Lebanon shall be
deemed to be a CC Retained Entity, and shall be deemed not be a CC Contributed
Entity for all purposes under the Agreement.

(c) CC represents and warrants to CFI and OP that (i) Exhibit A hereto contains
true, correct and complete copies of the statement of financial position of CC
Lebanon as of December 31, 2014, the related statements of comprehensive income,
changes in equity and cash flows for the fiscal year ended December 31, 2014 and
the notes thereto (collectively, the “CC Lebanon Financial Statements”). The CC
Lebanon Financial Statements present fairly in all material respects the
financial condition and the results of operations of CC Lebanon as of such dates
and for such periods, and have been prepared in accordance with the
International Financial Reporting Standards (as in effect on the date of the CC
Lebanon Financial Statements), applied on a consistent basis during the periods
involved and (ii) since December 31, 2014, CC Lebanon has not conducted any
operations or business or acquired any assets.

 

3



--------------------------------------------------------------------------------

1.3 Actions relating to the Initial Resale Registration Statement. Each of the
parties hereto agrees and acknowledges hereby that, notwithstanding that CFI
intends to have the Initial Resale Registration Statement declared effective by
the SEC on or prior to the earlier of (x) the 30th day following the Closing and
(y) the fifth Business Day prior to the applicable due date, (i) CFI shall
retain from New Shares to be delivered to CC pursuant to Section 3.3(b)(ii)
1,368,653 New Shares and (ii) CFI shall, on or prior to the applicable due date
on which Richard B. Saltzman is obligated to pay Tax in respect of the New
Shares (but in no event later than June 15, 2015), pay an amount in cash to the
applicable federal and state taxing authorities equal to the number of New
Shares so retained multiplied by the closing price of CFI Common Stock on the
Closing Date; provided that any amount so paid to such taxing authorities shall
be treated for all purposes of this Agreement as having been paid to Richard B.
Saltzman.

 

SECTION 2. MISCELLANEOUS

(a) Except as expressly provided herein, the Agreement remains unchanged and
continues in full force and effect. This Waiver is not an amendment of or waiver
to any other provision of the Agreement not expressly referred to herein and is
not to be construed as a waiver or consent to any further action by any of the
parties to the Agreement except as expressly provided for herein. For the
avoidance of doubt, this Waiver shall be subject to the general provisions
contained in Article 11 of the Agreement, which are incorporated herein by
reference.

(b) This Waiver shall be governed by and construed in accordance with the laws
of the State of Delaware with respect to all other matters, issues and
questions, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

(c) Each party hereto stipulates that any dispute or disagreement between or
among any of the parties hereto as to the interpretation of any provision of, or
the performance of obligations under, this Waiver shall be commenced and
prosecuted in its entirety in, and consents to the exclusive jurisdiction and
proper venue of, the Delaware Court of Chancery (and if the Delaware Court of
Chancery shall be unavailable, any federal court located within the State of
Delaware), and each party hereto consents to personal and subject matter
jurisdiction and venue in such courts and waives and relinquishes all right to
attack the suitability or convenience of such venue or forum by reason of its
present or future domiciles, or by any other reason, for any such dispute or
disagreement. The parties hereto acknowledge that all directions issued by the
forum court, including all injunctions and other decrees, will be binding and
enforceable in all jurisdictions and countries.

(d) This Waiver may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same

 

4



--------------------------------------------------------------------------------

instrument. This Waiver will become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties. This
Waiver may be executed by facsimile or pdf signature and a facsimile or pdf
signature will constitute an original for all purposes. At the request of any
party, the parties will confirm a facsimile of pdf transmission by signing a
duplicate original document.

(e) THE PARTIES WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS WAIVER, OR THE MAKING, PERFORMANCE OR
INTERPRETATION THEREOF, INCLUDING FRAUDULENT INDUCEMENT THEREOF.

***

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the day and year first above written.

 

COLONY CAPITAL HOLDINGS, LLC By: Thomas J. Barrack, Jr., its sole managing
member By:

/s/ Thomas J. Barrack, Jr.

Thomas J. Barrack, Jr. COLONY CAPITAL, LLC By:

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President COLONY FINANCIAL, INC. By:

/s/ Darren J. Tangen

Name: Darren J. Tangen Title: Chief Operating Officer, Chief Financial Officer
and Treasurer COLONY CAPITAL OPERATING COMPANY, LLC By: Colony Financial, Inc.,
its managing member By:

/s/ Darren J. Tangen

Name: Darren J. Tangen Title: Chief Operating Officer, Chief Financial Officer
and Treasurer

[Signature Page to Waiver under Contribution Agreement]



--------------------------------------------------------------------------------

COLONY CAPITAL OP SUBSIDIARY, LLC By:

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President CCH MANAGEMENT PARTNERS I, LLC By:

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President FHB HOLDING LLC By:

/s/ Henry G. Brauer

Name: Henry G. Brauer Title: Manager RICHARD B. SALTZMAN By:

/s/ Richard B. Saltzman

Richard B. Saltzman

[Signature Page to Waiver under Contribution Agreement]



--------------------------------------------------------------------------------

Exhibit A

December 31, 2014 Financial Statements of Colony Capital (Offshore) SAL

(see attached)



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

FINANCIAL STATEMENTS

31 DECEMBER 2014



--------------------------------------------------------------------------------

LOGO [g899752ex10_2pg11a.jpg]         

Ernst & Young p.c.c.

Commerce & Finance Building

1st Floor

Kantari, Beirut

P.O. Box: 11-1639, Riad el Solh

Beirut -1107 2090, Lebanon

Tel: +961 1 760 800

Fax: +961 1 760 822/3

beirut@lb.ey.com

ey.com/mena

INDEPENDENT AUDITORS’ REPORT TO THE SHAREHOLDERS OF COLONY CAPITAL (OFFSHORE)
SAL

We have audited the accompanying financial statements of Colony Capital
(Offshore) SAL (‘the Company’), which comprise the statement of financial
position as at 31 December 2014 and the statement of comprehensive income,
statement of changes in equity and statement of cash flows for the year then
ended, and a summary of significant accounting policies and other explanatory
information.

Management’s Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these
financial statements in accordance with International Financial Reporting
Standards, and for such internal control as management determines is necessary
to enable the preparation of financial statements that are free from material
misstatements, whether due to fraud or error.

Auditors’ Responsibility

Our responsibility is to express an opinion on these financial statements based
on our audit. We conducted our audit in accordance with International Standards
on Auditing. Those standards require that we comply with ethical requirements
and plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the
amounts and disclosures in the financial statements. The procedures selected
depend on the auditors’ judgment, including the assessment of the risks of
material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditors consider internal control
relevant to the entity’s preparation and fair presentation of the financial
statements in order to design audit procedures that are appropriate in the
circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the entity’s internal control. An audit also includes
evaluating the appropriateness of accounting policies used and the
reasonableness of accounting estimates made by management, as well as evaluating
the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and
appropriate to provide a basis for our audit opinion.

Opinion

In our opinion, the financial statements present fairly, in all material
respects, the financial position of Colony Capital (Offshore) SAL as at
31 December 2014 and of its financial performance and its cash flows for the
year then ended in accordance with International Financial Reporting Standards.

Emphasis of Matter

Without qualifying our opinion, we draw attention to the following:

 

1- As discussed in Note 2 to the financial statements, the ability of the
Company to continue to carry out its activities is dependent on the availability
of adequate financial support. The financial statements have been prepared on a
going concern basis which assumes that such financial support will be available
from the Parent Company.

 

2- Accumulated losses of the Company exceeded 75% of its capital as of
31 December 2014. According to the Lebanese Code of Commerce, the Board of
Directors should call for an extraordinary general assembly to take appropriate
measures.

 

LOGO [g899752ex10_2pg11b.jpg] Ernst & Young 16 January 2015 Beirut, Lebanon

 

A member firm of Ernst & Young Global Limited

Civil Register - 61 - Capital L.L. 6,000,000 fully paid



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

STATEMENT OF COMPREHENSIVE INCOME

For the year ended 31 December 2014

 

     Notes   

2014

US$

   

2013

US$

 

Finance costs

        (1,916 )      (67 ) 

General and administrative expenses

   4      (199,242 )      (3,523 ) 

Depreciation expense

   5      (1,519 )      —           

 

 

   

 

 

 

LOSS BEFORE TAX

  (202,677 )    (3,590 ) 

Offshore companies’ tax

6   (663 )    (663 )       

 

 

   

 

 

 

LOSS FOR THE YEAR

  (203,340 )    (4,253 ) 

Other comprehensive income for the year

  —        —           

 

 

   

 

 

 

TOTAL COMPREHENSIVE LOSS FOR THE YEAR

  (203,340 )    (4,253 )       

 

 

   

 

 

 

 

The attached notes 1 to 13 form part of these financial statements.

 

2



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

STATEMENT OF FINANCIAL POSITION

As at 31 December 2014

 

     Notes   

2014

US$

   

2013

US$

 

ASSETS

       

Non currents assets

       

Property and equipment

   5      13,611        —           

 

 

   

 

 

 

Current assets

Due from a related party

7   —        247,571   

Accounts receivable and prepayments

  2,292      —     

Bank balances and cash

  17,550      125         

 

 

   

 

 

 

Total current assets

  19,842      247,696         

 

 

   

 

 

 

TOTAL ASSETS

  33,453      247,696         

 

 

   

 

 

 

DEFICIENCY OF ASSETS AND LIABILITIES

Deficiency of assets

Share capital

8   20,000      20,000   

Accumulated losses

  (1,434,787 )    (1,231,447 )       

 

 

   

 

 

 

Total deficiency of assets

  (1,414,787 )    (1,211,447 )       

 

 

   

 

 

 

Current liabilities

Due to a related party

7   1,423,965      1,451,616   

Accounts payable and accruals

9   24,275      7,527         

 

 

   

 

 

 

Total liabilities

  1,448,240      1,459,143         

 

 

   

 

 

 

TOTAL DEFICIENCY OF ASSETS AND LIABILITIES

  33,453      247,696         

 

 

   

 

 

 

The financial statements were authorized for issue on 16 January 2015 by:

 

LOGO [g899752ex10_2pg13.jpg]

 

Thomas Barrack, JR Chairman - General Manager

 

The attached notes 1 to 13 form part of these financial statements.

 

3



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

STATEMENT OF CHANGES IN EQUITY

For the year ended 31 December 2014

 

    

Share

capital

US$

    

Accumulated

losses

US$

   

Total

US$

 

Balance at 1 January 2013

     20,000         (1,227,194 )      (1,207,194 ) 

Total comprehensive loss for 2013

     —           (4,253 )      (4,253 )    

 

 

    

 

 

   

 

 

 

Balance at 31 December 2013

  20,000      (1,231,447 )    (1,211,447 ) 

Total comprehensive loss for 2014

  —        (203,340 )    (203,340 )    

 

 

    

 

 

   

 

 

 

Balance at 31 December 2014

  20,000      (1,434,787 )    1,414,787      

 

 

    

 

 

   

 

 

 

 

The attached notes 1 to 13 form part of these financial statements

 

4



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

STATEMENT OF CASH FLOWS

For the year ended 31 December 2014

 

     Notes   

2014

US$

   

2013

US$

 

OPERATING ACTIVITIES

       

Loss for the year

        (203,340 )      (4,253 ) 

Adjustments for:

       

Depreciation expense

   5      1,519        —           

 

 

   

 

 

    (201,821 )    (4,253 ) 

Working capital changes:

Accounts receivable and prepayments

  (2,292 )    —     

Accounts payable and accruals

  16,748      3,523         

 

 

   

 

 

 

Net cash used in operating activities

  (187,365 )    (730 ) 

INVESTING ACTIVITIES:

Purchase of property and equipment

5   (15,130 )    —           

 

 

   

 

 

 

Net cash used in investing activities

  (15,130 )    —           

 

 

   

 

 

 

FINANCING ACTIVITY

Balances with related parties

  219,920      663         

 

 

   

 

 

 

Net cash from financing activity

  219,920      663         

 

 

   

 

 

 

INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS

  17,425      (67 ) 

Cash and cash equivalents at 1 January

  125      192         

 

 

   

 

 

 

CASH AND CASH EQUIVALENTS AT 31 DECEMBER

  17,550      125         

 

 

   

 

 

 

 

The attached notes 1 to 13 form part of these financial statements

 

5



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

NOTES TO THE FINANCIAL STATEMENTS

31 December 2014

 

1 CORPORATE INFORMATION

Colony Capital (Offshore) SAL is a shareholding company registered in Beirut
under the Commercial Registration No. 1801767 dated 16 February 2007. The
objective of the company is to negotiate and sign contracts and agreements in
respect of operations and transactions outside the Lebanese territory, and the
preparation of studies and consultations which shall be utilized outside
Lebanon. The Company is 99.9% owned by Colony Capital LLC, a United States
corporation. The Company’s registered head office is at A1 Marfaa, Foche Street,
Beirut, Lebanon.

In accordance with the Extraordinary General Assembly held on 23 June 2011, the
shareholders decided to dissolve the Company.

In accordance with the Company’s extraordinary General Assembly dated 15 March
2013, the shareholders decided to withdraw the decision related to the
dissolution and liquidation of the Company adopted by virtue of the
extraordinary General Assembly held on 23 June 2011 and therefore the Company
shall continue its activities without interruption.

 

2 FUNDAMENTAL ACCOUNTING CONCEPT

The Company incurred a loss of US$ 203,340 for the year ended 31 December 2014
which led to a deficiency of assets of US$ 1,414,787 as of 31 December 2014.
These factors raise substantial doubt that the Company will be able to continue
as a going concern. The continuation of the Company’s activities is dependent on
the availability of adequate financial support. The financial statements have
been prepared on a going concern basis, because the major shareholder of the
Company, Colony Capital LLC, agreed to provide adequate funds for the Company to
meet its liabilities as they fall due.

 

3 SIGNIFICANT ACCOUNTING POLICIES

Basis of preparation

The financial statements of the Company have been prepared in accordance with
International Financial Reporting Standards (IFRS) as issued by the
International Accounting Standards Board (IASB).

The financial statements have been presented in US Dollars.

The financial statements are prepared on a historical cost basis.

Changes in accounting policies

The accounting policies adopted are consistent with those of the previous
financial year, except for the following amendments to IFRS effective as of
1 January 2014:

 

  •   Recoverable Amount Disclosures for Non-Financial Assets – Amendments to
IAS 36

 

  •   Investment Entities (Amendments to IFRS 10, IFRS 12 and IAS 27)

 

  •   Offsetting Financial Assets and Financial Liabilities - Amendments to IAS
32

 

  •   Novation of Derivatives and Continuation of Hedge Accounting – Amendments
to IAS 39

The adoption of the above new standard and amendments to standards did not
impact the financial position or performance of the Company.

Income tax

Taxes are accrued for in accordance with the Lebanese Income Tax Law.

Cash and cash equivalents

Cash and cash equivalents comprise of cash on hand and bank balances and
short-term deposits with an original maturity of three months or less.

Accounts payable and accruals

Liabilities are recognized for amounts to be paid in the future for goods or
services received, whether billed by the supplier or not.

Accounts receivable

Accounts receivable are stated at original invoice amount less a provision for
any uncollectible amounts. An estimate for doubtful debts is made when
collection of the full amount is no longer probable. Bad debts are written off
when there is no possibility of recovery.

 

 

6



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

NOTES TO THE FINANCIAL STATEMENTS

31 December 2014

 

3 SIGNIFICANT ACCOUNTING POLICIES (continued)

 

Foreign currency transactions

Transactions in foreign currencies are recorded at the rate ruling at the date
of the transaction. Monetary assets and liabilities denominated in foreign
currencies are retranslated at the rate of exchange ruling at the statement of
financial position date. All differences are taken to the statement of
comprehensive income.

Fair values

The fair value of interest-bearing items is estimated based on discounted cash
flows using interest rates for items with similar terms and risk
characteristics.

 

4 GENERAL AND ADMINISTRATIVE EXPENSES

 

    

2014

US$

     2013
US$  

Salaries and related benefits

     73,259         —     

Office rent

     55,001         —     

Professional fees

     18,220         2,860   

Transportation and telecommunications

     17,919         —     

Maintenance

     10,826         —     

Water and electricity expenses

     8,693         —     

Office supplies and stationery

     6,291         —     

Taxes

     6,965         —     

Gifts

     2,012         —     

Others

     56         663      

 

 

    

 

 

    199,242      3,523      

 

 

    

 

 

 

 

5 PROPERTY AND EQUIPMENT

 

    

Computer

equipment

US$

    

Office

equipment

US$

     Furniture
and fixtures
US$     

Total

US$

 

Cost

           

At 1 January 2014

     —           —           —           —     

Additions

     3,431         605         11,094         15,130      

 

 

    

 

 

    

 

 

    

 

 

 

At 31 December 2014

  3,431      605      11,094      15,130      

 

 

    

 

 

    

 

 

    

 

 

 

Depreciation

At 1 January 2014

  —        —        —        —     

Depreciation charge for the year

  687      48      784      1,519      

 

 

    

 

 

    

 

 

    

 

 

 

At 31 December 2014

  687      48      784      1,519      

 

 

    

 

 

    

 

 

    

 

 

 

Net carrying value

At 31 December 2014

  2,744      557      10,310      13,611      

 

 

    

 

 

    

 

 

    

 

 

 

During 2014, the Company purchased fixed assets amounting to US$ 12,758 from
Colony Capital SARL, a related party.

 

 

7



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

NOTES TO THE FINANCIAL STATEMENTS

31 December 2014

 

6 OFFSHORE COMPANIES’ TAX

As required by the legislative decree No 46 dated 24 June 1983 amended by Law No
19 dated 5 September 2008, the Company is exempted from income tax on profits
which is set at a fixed annual amount of LL 1 million (equivalent to US$ 663).

 

7 BALANCES WITH RELATED PARTIES

 

    

2014

US$

    

2013

US$

 

Due from related party:

     

Colony Capital SARL

     —           247,571      

 

 

    

 

 

 

Due to related party:

Colony Capital LLC (Parent Company)

  1,423,965      1,451,616      

 

 

    

 

 

 

Transactions with related parties are disclosed under note 5 to the financial
statements.

The above balances do not carry interest and have no repayment dates

 

8 SHARE CAPITAL

Share capital consists of 2,000 shares of US$ 10 each, authorized, issued and
fully paid as of 31 December 2014 (2013: same).

 

9 ACCOUNTS PAYABLE AND ACCRUALS

 

     2014
US$      2013
US$  

Accrued professional services

     14,721         6,864   

Tax payable

     5,271         663   

Other

     4,283         —        

 

 

    

 

 

    24,275      7,527      

 

 

    

 

 

 

 

10 RELATED PARTY TRANSACTIONS

Related parties represent associated companies, partners, directors and key
management personnel of the Company, and entities controlled, jointly controlled
or significantly influenced by such parties. Pricing policies and terms of these
transactions are approved by the Company’s management.

Balances with related parties included in the statement of financial position
are disclosed under note 7 to the financial statements.

Transactions with related parties included in the statement of comprehensive
income are disclosed under note 5 to the financial statements.

 

11 COMMITMENTS AND CONTINGENCIES

The Company’s books have not been inspected by the Department of Income Tax,
Value Added Tax and National Social Security Fund since inception. The ultimate
outcome of any review that may take place cannot presently be determined.

 

 

8



--------------------------------------------------------------------------------

COLONY CAPITAL (OFFSHORE) SAL

 

NOTES TO THE FINANCIAL STATEMENTS

31 December 2014

 

12 RISK MANAGEMENT

 

Interest rate risk

The Company is exposed to minimal interest rate risk on its bank deposits.

Credit risk

Credit risk is the risk that the Company will incur losses because its
counterparties fail to discharge their contractual obligations. The Company is
exposed to credit risk with respect to its bank balances and due from related
parties as recognized in the statement of financial position.

The Company seeks to limit its credit risk with respect to banks by dealing with
banks of good reputation.

The Company’s related parties are considered to be highly credit-worthy.

Liquidity risk

Liquidity risk is the risk that the Company will not be able to meet its
commitments associated with financial liabilities when they fall due.

The Company limits its liquidity risk by ensuring necessary facilities from the
parent company are available.

The table below summarizes the maturities of the Company’s undiscounted
financial liabilities based on contractual payment dates and current market
interest rates.

 

At 31 December 2014    Less than
3 months
US$  

Due to a related party

     1,423,965   

Accounts payable and accruals

     24,275      

 

 

    1,448,240      

 

 

  At 31 December 2013    Less than
3 months
US$  

Due to a related party

     1,451,616   

Accounts payable and accruals

     7,527      

 

 

    1,459,143      

 

 

 

Currency risk

Currency risk is the risk that the value of a financial instrument will
fluctuate due to changes in foreign exchange rates.

The majority of the Company’s transactions are denominated in US Dollars which
is the Company’s functional and presentation currency. Accordingly, the Company
is not exposed to significant currency risks.

 

13 FAIR VALUES OF FINANCIAL INSTRUMENTS

Financial instruments comprise of financial assets and financial liabilities.

Financial assets consist of cash and bank balances and due from related parties.
Financial liabilities consist of payables and due to related parties.

The fair values of financial instruments are not materially different from their
carrying values as of the date of the statement of financial position.

 

 

9